Citation Nr: 9932153	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-52 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from May 1967 to December 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for hearing loss and 
granted service connection for PTSD with an assignment of 
10 percent.

In a rating decision dated in August 1998, the RO continued 
to deny entitlement to service connection for bilateral 
hearing loss.  Subsequently, in rating decision dated in July 
1999, the RO stated that clear and unmistakable error had 
occurred in the prior rating decision, and thereby granted 
entitlement to service connection for hearing loss and 
assigned a zero percent evaluation effective from November 
28, 1995.  

Also, the RO granted entitlement to tinnitus and assigned a 
10 percent evaluation effective from November 28, 1995.  Such 
decision was based on VA outpatient records that reflect 
constant complaints of ringing in the ears and VA examination 
findings that supported constant tinnitus since the time in 
which the veteran had claimed entitlement to service 
connection for bilateral hearing loss.  The grants of service 
connection for bilateral hearing loss and tinnitus are 
considered complete grants of the benefits sought on appeal 
with respect to these matters.  There is no further 
indication of record that the veteran disagreed with these 
grants.

Furthermore, during the course of this appeal, the RO 
increased the evaluation of the veteran's PTSD from 
10 percent to 30 percent.  However, per AB v. Brown, the 
Board presumes that the veteran is seeking the maximum 
benefit as provided by the pertinent law and regulations.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

The veteran's PTSD is manifested by sleep disturbances, 
difficulties with interpersonal relationships, and reduced 
effectiveness and efficiency at his job.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§ 4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for PTSD in a rating decision dated in July 1996 
and assigned a 10 percent evaluation effective from November 
28, 1995.  That grant was based on those service medical 
records available to the record that reflect service in 
Vietnam and several awards, including the Purple Heart.  The 
RO also considered the veteran's statement of stressors that 
included traumatic experiences from his periods of combat.  
The RO also based its determination on reports from VA 
examinations conducted in March and April 1996 in which the 
veteran was diagnosed with PTSD, and demonstrated mild 
dysphoria, insomnia, hopelessness, difficulties with 
concentration, and anger.  At that time, the veteran denied 
hallucinations and ideations of suicide and did not show 
overt psychotic manifestations.  During the April 1996 
examination, at Axis I, the examiner diagnosed PTSD.  At Axis 
IV, the severity of the veteran's psychosocial stressors was 
stated at three to four.  At Axis V, the veteran's Global 
Assessment Functioning (GAF) score of 55 was noted.  

A February 1996 VA mental hygiene intake summary is of record 
that discloses complaints of anxiety, nervousness, tremors, 
sleep problems, and depression.  The veteran's on-the-job 
accident and ensuing symptoms were documented.  On mental 
examination, the examiner reported normal speech, flow of 
thought, memory, behavior, insight and judgment, perceptions, 
and no evidence of homicidal or suicidal ideations.  Noted 
was a depressed mood, slightly restricted, avoidance, and 
some startle response.  The diagnoses were PTSD at Axis I, 
severity of psychosocial stressors was three (3) at Axis IV, 
and at Axis V, the highest level of adaptive functioning 
during the past year was six-to-seven.  

In a report from VA examination conducted in April 1996, the 
examiner noted the veteran's complaints of memory deficiency, 
intrusive recollections, frequent nightmares, and flashbacks.  
Further, the veteran reported that he is distant with family 
members and has troubles displaying affection.  On 
examination, the examiner reported that the veteran was 
oriented times three, had feelings of worthlessness, cried 
easily, had difficulty concentrating, and showed anger and 
irritability.  The examiner noted that on a scale of one to 
ten, with one being very depressed, the veteran rated at two-
to-three.  Diagnoses rendered were PTSD at Axis I with 
dysthymia, psychosocial stressors at three to four at Axis 
IV, and a GAF score of 55 at Axis V.  

During the veteran's personal hearing conducted in January 
1997, he testified that he contacts the veteran's center 
about once a month by telephone to talk with someone so that 
he can feel better.  Transcript (T.) at 1.  The veteran 
stated that he is in his fifth marriage and that he does not 
do well with relationships.  (T.) at 2.  Since returning from 
Vietnam, the veteran stated that he has had 17 to 18 jobs, 
but that other than reprimands, he has never gotten fired.  
(T.) at 2.  He stated that he currently works as a highway 
maintenance worker and basically keeps to himself.  (T.) at 
2, 3.  When asked about current therapy, the veteran stated 
that he could not stand to go to the group because he did not 
like being with people.  (T.) at 3.  The veteran stated that 
he has been prescribed Prozac and medication to help him 
sleep.  (T.) at 3.

The veteran stated that he feels guilty about Vietnam and has 
bad dreams once or twice a week, such as being shot, then 
wakes up in a sweat.  (T.) at 4.  The veteran also stated 
that he tried to hurt himself once somewhere in the mid 1970s 
by overdosing on medication, but that he never tried it 
again.  (T.) at 5.  When asked about prior treatment, the 
veteran stated that he went to the VA hospital for treatment 
for about five months, but that he stopped because he did not 
like it.  (T.) at 5.  

The veteran also stated that he has a bad temper and that he 
reacts by punching people.  (T.) at 5.  He stated that even 
going to the market bothers him because he cannot tolerate 
people in his way.  (T.) at 6.  The never has friends over to 
his house and on the weekends, he works in the house or yard.  
(T.) at 6.  Further, the veteran's family lives nearby, but 
does not go to the veteran's house that he has owned for 21 
years.  (T.) at 7.

In a lay statement provided by the veteran dated in March 
1997, the veteran states that he has to stay mostly by 
himself while at work so that he can function, that he lives 
in almost total depression, and rarely gets more than two to 
two-and-one-half hours of sleep per night.  Also, the veteran 
stated that he is passed over for promotions at work because 
he is unable to cope with others.  

VA mental status examination conducted in May 1998 includes a 
recitation of the veteran's employment history following 
active service.  The examiner noted that the veteran held one 
job from 1970 to 1983 as an equipment operator.  Then, from 
1983 to 1991, the veteran worked at a VA medical center in 
the construction department.  After that, the veteran 
reportedly held between 20 and 30 jobs, off and on, between 
1991 and 1994.  The veteran apparently was either fired or 
continued to quit his jobs.  From 1994 to present, the 
veteran has been working for the same company, currently 
working as an equipment operator and computer analyst.  The 
veteran reported both good and bad relationships with his 
supervisors.  The veteran reported that he used to socialize 
with his coworkers, but that he now tends to isolate himself.

The veteran's subjective complaints as reported during that 
examination included an inability to get along with others, 
depression, crying, daytime fatigue, and severe sleep 
disturbance.  Further, the veteran reported recurrent and 
intrusive recollections of his experiences in Vietnam, 
recurring dreams and nightmares of friends who died, intense 
psychological distress at exposure to cues that resemble the 
traumatic events, and agitation.  The veteran also indicated 
that he tries to avoid thoughts, feelings, or conversations 
associated with past trauma, and makes an effort to avoid 
activities, places, and people that remind him of Vietnam.  
The veteran reported that he no longer has interest in 
outside activities and has a sense of detachment from others.  
The veteran also complained of an exaggerated startle 
response, difficulties with concentration, hypervigilance, 
irritability, and outbursts of anger.  

On examination, the examiner stated that initially it was 
difficult to establish a rapport with the veteran; he was not 
forthcoming with information, irritable and curt.  The 
veteran appeared oriented to person, place, time, and 
situation.  On interview, the examiner stated that there was 
no exaggeration of symptoms; rather, that the veteran was 
reticent and guarded.  The veteran's speech was normal in all 
aspects and goal-directed with no suggestion of psychotic 
processes.  The veteran displayed nervousness throughout the 
examination.  Further noted is that the veteran reported one 
suicide attempt in the 1970s, but denied any current suicidal 
ideation or intent.  He reported that he tends to get into 
fights, but denied any homicidal intent.  

There was no evidence of paranoia or delusions, and the 
veteran denied auditory and visual hallucinations.  The 
veteran also reported that when he stays occupied with work, 
his mood does not fluctuate.  However, when he is at home and 
not working, he feels sad, tearful, and anxious.  The 
examiner reported that the veteran's affect was full range - 
at times, he was visibly tearful and anxious.

The veteran did not demonstrate impairment of thought process 
or communication.  Further, there was no evidence of 
delusions.  Also, the veteran did not display inappropriate 
behavior, nothing ritualistic or obsessive.  The veteran was 
able to maintain hygiene and other basic activities of his 
life were within normal limits.  The veteran did demonstrate 
memory impairment, although his immediate recall was normal.  
However, his delayed memory was noted as markedly impaired.  
Further, the examiner noted that there was evidence of remote 
memory impairment, most obvious with the recollection of 
dates.  The veteran denied panic attacks, but demonstrated 
poor impulse control as exhibited by impaired anger 
management skills.  The veteran had a history of assaults.  
Also, the examiner noted that the veteran's sleep is 
seriously compromised.  

As to diagnostic tests conducted during that examination, the 
results of the Minnesota Multiphasic Personality Inventory 
(MMPI) included that the veteran endorsed a significant 
amount of pathology, often found in combat veterans.  The 
resulting clinical profile was noted as characterized by 
depression.  The examiner noted that people with similar 
profiles experience sadness, crying, worrying, loss of 
initiative, and over-sensitivity.  During the Keane` test, 
the examiner reported significant elevation on PTSD content 
scales, such as, anxiety, depression, health concerns, anger, 
and social discomfort.  

Diagnoses rendered overall were at Axis I, chronic PTSD, 
major depressive disorder mild in nature, at Axis IV, 
moderate to severe psychosocial stressors including prior 
combat experiences and injury, job changes, pending legal 
charges for assault, and ongoing discord with ex-wife who was 
incarcerated and on drugs.  At Axis V, the GAF was reported 
at 52, which is reflective of moderate symptomatology.  The 
examiner noted that the veteran's occupational impairment was 
markedly more severe than mild, is continuous, and has 
resulted in reduced effectiveness and efficiency, both on 
interpersonally and on the job. 

A VA social and industrial survey was conducted in May 1998 
that includes a recitation of the veteran's psychosocial 
history, vocational history, psychiatric history, and 
substance abuse and legal history.  The impression rendered 
was that the veteran continued to have difficulties in 
relationships and displayed moderate impairment 
psychologically, socially, and in his occupational 
functioning.

In rating decision dated in August 1998, the RO increased the 
evaluation of the veteran's PTSD from 10 percent to 
30 percent, effective from November 28, 1995, the date of 
receipt of the original service connection claim.
Analysis

The issue before the Board is whether this veteran is 
entitled to an evaluation in excess of 30 percent for PTSD.  
At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, in contrast to the holding in 
Francisco v. Brown, where the Court held that the present 
level of disability is of primary concern in those cases 
where entitlement to compensation has already been 
established and an increase in evaluation is at issue, 
38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), under Fenderson, such rule is not applicable to a 
disability rating assignment that follows the initial grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119.  
In these cases, evidence from the time of the original claim, 
including medical records related to recent findings, is 
considered in determining whether a higher disability rating 
is warranted.  Id.  Thus, the record as a whole is viewed in 
making an appropriate rating decision.  Id.

Additionally, the VA regulations with respect to the rating 
criteria associated with mental disorders, including PTSD, 
were amended during the course of the veteran's appeal.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  Thus, both the 
former and the amended regulations will be considered in 
making a determination of the appropriate evaluation for the 
veteran's PTSD.

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 
38 C.F.R., § 4.132, Diagnostic Code 9411 (1996).  An 
evaluation of 50 percent requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms so as to result in considerable 
industrial impairment.  Id.  

To warrant an evaluation of 70 percent, the criteria formerly 
in effect provide that the veteran must show a severely 
impaired ability to establish and maintain effective or 
favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  38 C.F.R.  Part 4, Diagnostic Code 9411 (1996).  

Under these same criteria, an evaluation of 100 percent is 
warranted for psychoneurotic disorders in those cases where 
the veteran shows that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Further, the veteran 
must provide evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Other 
symptomatology includes a demonstrable inability to obtain or 
retain employment.  Id.  

Under the revised criteria effective after November 1996, a 
30 percent evaluation is warranted when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
 Part 4, Diagnostic Code 9411 (1999).

Also under the revised criteria in effect after November 
1996, a 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  

A rating of 100 percent under Diagnostic Code 9411 is only 
merited in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In this veteran's case, the evidence of record supports an 
evaluation greater than the current 30 percent.  Under the 
premise of doctrines of "relative equipoise" and 
"reasonable doubt," the Board concludes that there is an 
approximate balance between positive and negative evidence as 
to the merits of the veteran's claim; thus, the benefit of 
the doubt in resolving this issue shall be given to the 
veteran, as provided under 38  U.S.C.A., § 5107 (West 1991).  
Overall, the veteran has presented competent evidence of 
mental impairment pursuant to the rating criteria of a 
50 percent evaluation under the former regulations.  
38 C.F.R., § 4.132, Diagnostic Code 9411 (1996).  

For example, the veteran has presented competent evidence of 
severe impairment in the ability to both establish and 
maintain favorable relationships.  Although the veteran does 
currently work and apparently has been at his current place 
of employment since 1994, in a regular workday, the veteran 
does not interact with other employees.  In fact, since 
separation from service, to the extent that the veteran has 
been working, he has always worked with equipment, in this 
case, he is a computer analyst.  He reports that he does not 
tolerate being around people and makes a concerted effort to 
remain isolated most of the time.  Whereas, in the past, the 
veteran reported that he used to socialize with coworkers, he 
now avoids others and prefers isolation.

Moreover, during the most recent mental status VA examination 
conducted in May 1998, the examiner reported poor impulse 
control, frequently exhibited by the veteran's inability to 
manage his anger.  Furthermore, the record supports a history 
of assaults, and by the veteran's own admission, he tends to 
punch people when he feels bothered by their presence.  Also, 
the examiner noted initially that it was difficult to 
establish any sort of rapport with the veteran and that he 
was guarded in his responses.  He was visibly nervous and 
indicated that he tried to avoid places and circumstances 
that would stir up memories of Vietnam.  

The examiner further noted that the veteran's memory was 
markedly impaired and that he did not appear to exaggerate 
any of the symptomatology associated with his mental 
disability.  Overall, the examiner rendered an opinion that 
occupational impairment due to the veteran's PTSD was 
substantially more severe than mild, and in fact, has 
resulted in reduced effectiveness both at work and 
interpersonally.  Thus, in this case, such clinical findings 
substantiate an evaluation of 50 percent.  Id.  

Additionally, in a review of the entire evidence of record, 
see Fenderson supra, the evidence as a whole supports mental 
impairment to the extent required for an evaluation of 
50 percent.  Id.  More specifically, during the 1996 VA 
examination, objective findings included frequent crying, 
difficulties with concentration, anger and depression.  In 
fact, the examiner rated the veteran's depression at a two-
to-three, with one as the most depressed.  Thus, these 
clinical data as well support an increased evaluation to 
50 percent under the former regulations.  Id.

In addition to the above medical evidence, the veteran 
himself has presented consistent reports of past incidences 
and assertions that he struggles to control his anger and 
maintain relationships.  The veteran reports that he lives 
with one of his children and makes attempts to interact, 
albeit a difficult task.  The veteran has also stated that he 
has been involved in many fights, and that, in fact, even a 
trip to the grocery store can provoke his anger.  Moreover, 
the veteran stated during his personal hearing that he is 
unable to socialize properly with his brother, sister, and 
parents and that they do not visit him in his home.  The 
veteran also stated that he is looked over for any promotions 
at work because of his inability to cope effectively with 
other coworkers.  Thus, in addition to the objective findings 
of record that are favorable for a 50 percent evaluation, the 
veteran's own statements are significant in rendering this 
decision. 

Nonetheless, the veteran's PTSD is not productive of 
impairment to the extent required for a 70 percent evaluation 
under either the former or newer regulations.  Most 
significantly, as noted above, the veteran is able to retain 
employment, evidenced by his several years at his current 
place of work.  38 C.F.R.  Part 4, Diagnostic Code 9411 
(1996).  Thus, an evaluation of 70 percent under the former 
criteria is not in order.  Id.

Further, the veteran has not provided competent evidence of 
mental deficiencies that affect most areas of his life.  He 
is not suicidal, does not engage in obsessional rituals, does 
not posses illogical speech, or have panic attacks, or 
experience such bouts of depression that affect his ability 
to function independently and appropriately.  In general, the 
evidence of record supports that the veteran's behavior is 
appropriate most of the time, that he does not have panic 
attacks, does not demonstrate suicidal or homicidal 
ideations, and that he can function independently.  
Therefore, the clinical data of record are not supportive of 
an evaluation above 50 percent pursuant to the amended 
regulations.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Therefore, in light of the above, the benefit of the doubt is 
resolved in favor of the veteran, as provided under 38 
 U.S.C.A., § 5107.


ORDER

An evaluation of 50 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

